Judgment unanimously affirmed. Memorandum: County Court properly denied the motion of defendant to suppress physical evidence seized from his residence. The information supplied by the confidential informant to the police investigator who applied for the warrant established probable cause to believe that cocaine was being sold at defendant’s residence. The observations of the informant during two controlled buys at defendant’s residence establish his basis of knowledge (see, People v Diaz, 231 AD2d 915, lv denied 89 NY2d 921). Those observations were corroborated by the investigator who monitored those controlled buys, thus establishing the reliability of the informant’s information (see, People v Diaz, supra; People v Ford, 204 AD2d 859, 860, lv denied 84 NY2d 825). (Appeal from Judgment of Orleans County Court, Punch, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Green, J. P., Pine, Hayes and Scudder, JJ.